669 S.E.2d 745 (2008)
Vernetta Marie COCKERHAM-ELLEBEE, Individually and as Administratrix of the Estate of Candice Cockerham
v.
The TOWN OF JONESVILLE, d/b/a The Jonesville Police Department, Scott Vestal and Lee Gwyn.
No. 266P08.
Supreme Court of North Carolina.
December 11, 2008.
William L. Hill, Torin L. Fury, Greensboro, for Town of Jonesville, et al.
Harvey L. Kennedy, Harold L. Kennedy, Winston-Salem, for Cockerham-Ellerbee.
Prior report: ___ N.C.App. ___, 660 S.E.2d 178.

ORDER
Upon consideration of the petition filed on the 10th day of June 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."